                                                  Notice Recipients
District/Off: 1084−1                   User: admin                     Date Created: 9/18/2020
Case: 20−01053−j                       Form ID: summons                Total: 1


Recipients of Notice of Electronic Filing:
aty         James Clay Hume            James@hume−law−firm.com
                                                                                                 TOTAL: 1




        Case 20-01053-j          Doc 2-1      Filed 09/18/20     Entered 09/18/20 10:01:16 Page 1 of 1
